Exhibit 99.1 NEWS RELEASE YAMANA GOLD AND MERIDIAN GOLD PROVIDE EXPLORATION UPDATE Toronto, Ontario, October 16, 2007 - YAMANA GOLD INC. (TSX: YRI; NYSE: AUY; LSE: YAU) and MERIDIAN GOLD INC. (TSX:MNG; NYSE:MDG) today announced a resource and exploration update at the Gualcamayo gold project in Argentina, an update on the Jacobina expansion project, and exploration updates for the El Péñon mine in Chile and the Mercedes project in Mexico. Gualcamayo, Argentina AIM Mineral Resources Update Yamana is pleased to report an update on resources for the marble and skarn hosted Amelia Ines and Magdalena (AIM) satellite deposits located 1.0 and 1.5 km northwest of the main QDD deposit. The drill results received in June have been incorporated into the previous resource estimate completed in May, resulting in an increase in measured and indicated resources of 87,000 ounces and an additional 73,000 ounces of inferred resources.Current measured and indicated resources now total 518,000 ounces of gold and inferred resources are estimated at 170,000 ounces, as detailed in the table below: Mineral Deposit Resource Category Tonnes (000`s) Grade Au (gpt) Contained Ounces Au (000`s) Amelia Ines Measured Indicated Measured + Indicated Inferred 360 2,723 3,083 554 3.10 2.49 2.56 1.47 36 218 254 26 Magdalena Measured Indicated Measured + Indicated Inferred 110 2,972 3,082 1,500 2.18 2.70 2.68 2.97 8 257 265 143 Combined AIM Measured Indicated Measured + Indicated Inferred 467 5,697 6,164 2,054 2.89 2.59 2.61 2.57 43 475 518 170 Note: The Mineral Resources are classified as Measured Mineral Resources, Indicated Mineral Resources and Inferred Mineral Resources and are based on CIM Standards. The Mineral Resources were estimated using a cut-off grade of 0.5 grams of gold per tonne. The new resource model was prepared by Ron Simpson, P.Geo, from Geosim Inc., who is an independent Qualified Person as defined by National Instrument 43-101.
